Citation Nr: 0944704	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for an eye disorder 
secondary to service-connected hepatitis C.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

The Board notes that the record does not indicate, nor does 
the Veteran claim that his current eye disorders are directly 
related to his active duty service.  As such the Board will 
only address the issue of secondary service connection with 
respect to the Veteran's eye disorders.

The issue of entitlement to an increased rating for service-
connected hepatitis C is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's eye disorder is related to or chronically worsened 
by his service-connected hepatitis C.


CONCLUSION OF LAW

An eye disorder is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in July 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2006 letter 
provided this notice to the Veteran.  

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the September 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the July 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra. 

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment, private treatment records, 
and VA treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in the April 2009 compensation and 
pension examinations (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion is adequate, as it is predicated on a full reading of 
service and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

The Veteran has, in his notice of disagreement, limited his 
appeal to service connection as secondary to service 
connected disability.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service connected disability is 
required.

The Veteran claims that his current eye disorder should 
receive secondary service connection to his hepatitis C.  As 
such, it is necessary to determine if an eye disordered was 
proximately caused by or chronically worsened by the 
Veteran's service-connected hepatitis C.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for a low back disorder was received in May 2006.  

The Board observes that the record contains several 
complaints of dry, itchy eyes.  VA treatment records dated 
May 2006 diagnose the Veteran with dry eyes due to moderate 
meibomian dysfunction and mixed astigmatism with presbyopia 
in each eye.  The Veteran was afforded a C&P examination in 
April 2009 in which he was diagnosed with meibomianitis with 
secondary dry eye symptoms and mild nuclear sclerosis 
cataracts.  The examiner reviewed the Veteran's treatment 
records and c-file and determined that the Veteran's 
meibomianitis with secondary dry eye symptoms, while 
generally more prevalent in people who suffer from hepatitis 
C, are not the result of his hepatitis C.  The examiner 
stated that the Veteran's meibomianitis is not the result of 
decreased tear production as is common with hepatitis C 
sufferers, but rather the result of an evaporative dry eye 
condition.  As such the examiner opines that the Veteran's 
meibomianitis with secondary dry eye symptoms is not related 
to his service-connected hepatitis C.  The examiner also 
noted that the Veteran's mild nuclear sclerosis cataracts are 
not the result of the Veteran's hepatitis C, but rather, are 
age related and normal for his age.  The examiner further 
notes that none of the medical literature states that there 
is a link between age related cataracts and hepatitis C.  

The Board acknowledges that the examiner also notes that the 
Veteran has a history of interferon retinopathy, the result 
of treatment for his hepatitis C.  However the examiner notes 
that the interferon retinopathy resolved without ocular 
complications and therefore while the examiner opines that it 
was in fact related to his hepatitis C, it is currently 
resolved and is not a current eye disorder for which the 
Veteran can be service-connected.  

The Board further acknowledges that a private treatment 
record dated May 2007 reveals that the Veteran suffers from 
dry eye syndrome or keratoconjunctivitis sicca.  The report 
notes that the Veteran's eyes are producing a low volume of 
low quality of tear.  The same private examiner, in a June 
2007 letter, opined that the Veteran's dry eye syndrome may 
be related to his diagnosis of hepatitis C.  The Board, 
however, notes that there is nothing to indicate that the 
private doctor reviewed the Veteran's treatment records or 
that the examiner was provided with a thorough history.  

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 
April 2009 C&P examination is the most persuasive, as it 
reflects a full review of all medical evidence of record, is 
supported by detailed explanation, and is couched in terms of 
greater certainty and supporting rationale.  Additionally, 
the VA opinion reflects access to the findings from the 
Veteran's treatment records.  Because the VA examiner 
reviewed the complete claims file he was able to fully 
address the salient question as to the origin of the 
Veteran's eye disorders and the relationship between it and 
his service-connected hepatitis C.

In contrast, the opinion offered by the private doctor is 
considerably weakened by the fact that there is no indication 
that the doctor reviewed any other relevant evidence in the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Therefore, 
the medical opinion, in context, is merely the recordation of 
the history as related by the Veteran, and does not represent 
a probative medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinion is credible in light of all the evidence.  In 
fact, the Board may reject a medical opinion that is based on 
facts provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
Veteran if rebutted by the overall weight of the evidence).

In this case, the private medical opinion is contradicted by 
the overall evidence. When viewed against the background of 
the entirety of the evidence, the opinion is too equivocal to 
provide a proper basis for establishing a link between the 
Veteran's eye disorders and hepatitis C.  The opinion appears 
to have been based upon the Veteran's reported history, and 
even then the private doctor never definitively linked, with 
any degree of medical certainty, the Veteran's eye disorders 
to the service-connected hepatitis C.  Indeed the private 
doctor stated that the Veteran's eye disorder may be  related 
to his hepatitis C.  At best, the opining doctor does little 
more than indicate the possibility that the Veteran's eye 
disorders are related to his hepatitis C.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

After weighing all the evidence, the Board finds great 
probative value in the April 2009 C&P examiner's conclusion, 
and, in light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the Veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinion from the April 2009 C&P examination to be of greater 
probative value than the private medical opinion.  The 
private medical opinion, while not discounted entirely, is 
entitled to less weight.

Finally the Board notes the Veteran's statements that he 
suffers from dry and itchy eyes and while the Veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with 
respect to the medical question of whether his eye disorders 
are related to his hepatitis C.

The Board finds that the medical evidence of greater 
probative weight shows that the Veteran's current eye 
disorders are not caused by or aggravated by the Veteran's 
service-connected hepatitis C and indeed there is evidence 
that the current eye disorders are not at all related to the 
Veteran's hepatitis C.  Therefore the preponderance of the 
evidence is against the Veteran's claim of secondary service 
connection for an eye disorder..  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an eye disorder 
secondary to service connected hepatitis C is denied.


REMAND

The Veteran is service connected for hepatitis C currently 
evaluated at 40 percent disabling.  Diagnostic Code 7354 for 
hepatitis C allows for a 40 percent rating when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under diagnostic code for 
sequelae. See 38 C.F.R § 4.14.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, 'incapacitating episode' means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The term 'substantial weight loss' means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term 'minor 
weight loss' means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. See 38 C.F.R. § 4.112.

The Board notes that in the April 2009 C&P examination, the 
Veteran presented with daily fatigue, malaise, painful 
joints, dry eyes and exhaustion.  The examination report 
noted that the Veteran had weight loss of less than 10 
percent compared to his baseline and had no incapacitating 
episodes in the 12 months preceding the examination.  
However, a previous examination in August 2006 revealed that 
the Veteran suffered from daily fatigue, joint pain, daily 
malaise, and intermittent anorexia.  The examination further 
noted that the Veteran had suffered from frequent 
incapacitating episodes in the preceding twelve months:  more 
than 10 episodes that each lasted more than 10 days.  
Additionally the Veteran had lost 20 pounds as a result of 
intolerance toward the treatment for his hepatitis C.  The 
Board finds that the Veteran should be provided with an 
examination in order to address the Veteran's current 
symptomatology to determine the level of severity of his 
service-connected hepatitis C.  

Finally, the Board notes that the Veteran is currently 
unemployed and states that he has been retired for several 
years due to weakness and fatigue.  The Board notes that if 
the Veteran were rated at 60 percent for his hepatitis C, 
then the Veteran would be eligible for a total disability 
rating.  The law provides that a total disability rating may 
be assigned where the schedular rating is less than total, 
when the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

With consideration of all of the above, the Board finds that 
the Veteran should be afforded an examination to determine 
the current level of severity as well as the impact that the 
Veteran's service-connected hepatitis C has on his ability to 
obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current nature and degree 
of severity of his service-connected 
hepatitis C.  The claims file, to 
include a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include frequency of 
incapacitating episodes, weight loss, 
and level of fatigue should be reported 
in detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  Additionally the 
examiner should note the effect of the 
severity of the Veteran's hepatitis C 
on his ability to obtain and maintain 
employment.  The examiner should 
expressly describe what types of 
employment activities are limited 
because of his service-connected 
disability.  The examiner should also 
describe what type(s) of employment, if 
any, is feasible given the functional 
impairment of the Veteran's disability.  
Finally, the examiner should render an 
opinion as to whether the Veteran's 
service-connected disability causes 
marked interference with employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought, 
including an evaluation of whether the 
Veteran should be considered for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2008).  If it 
is determined that the Veteran meets 
the requirements of an extraschedular 
rating, the case should be referred to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2008).  Unless 
the benefits sought on appeal are 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


